Citation Nr: 1146763	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO. 10-22 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 27, 2006, to August 15, 2006. His discharge was uncharacterized.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Educational Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Los Angeles, California RO is currently handling the Veteran's case. The Veteran attended a hearing before the undersigned in January 2011.

At his hearing, the Veteran submitted educational transcripts. These were accompanied by a signed waiver of RO review. Subsequent to his hearing, the Veteran submitted personal financial records. These have no bearing on this claim. Appellate review can proceed.

At his hearing, the Veteran stated that he experienced depression in service. He also stated that he intentionally injured his head in service. These may be claims for service connection and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran seeks educational assistance under Chapter 33 (Post-9/11 GI Bill Program). His DD 214 indicates that he served 3 months and 19 days before being discharged due to a condition, not a disability.

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she:

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, continues on active duty; is discharged from service with an honorable discharge; is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; is released from service characterized as honorable for further service in a reserve component; or is discharged or released from service for a medical condition that pre-existed such service and is not determined to be service-connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section: (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.

38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520 (2011).

The existing record does not contain any service department records beyond the DD 214. As a result, it is unclear why the Veteran was discharged and if he completed his training. At his hearing the Veteran raised potential service connection claims. Depending on the reasons for his discharge, these claims may impact his eligibility for educational benefits under 8 C.F.R. § 21.9520(b). Complete service department records should be obtained.

At his hearing before the undersigned, the Veteran stated that, in August 2006, he was treated at New England Medical Center in Boston. See Hearing Transcript (Jan. 2011) at 10. He explained that he was seen for mental issues. Id.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of Defense, including the Army. Attempt to obtain the Veteran's current and complete service department records, including any medical evaluation board or physical evaluation board records, personnel records, and treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

2. Contact the National Personnel Records Center in St. Louis, Missouri. Attempt to obtain the Veteran's current and complete service department records, including any medical evaluation board or physical evaluation board records, personnel records, and treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Attempt to obtain the Veteran's treatment records from New England Medical Center in Boston. These records should be dated in approximately August 2006. Evidence of attempts to obtain these records should be associated with the claims file.
4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

